DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Christopher West on 05/26/2022.

	IN THE CLAIMS:

Claims 18-20 have been cancelled.

Amend claims 1, 11 and 14, as followings:

Claim 1, (Currently Amended) An adjustable arch support system comprising
	an insole; an outer shell positioned within the insole;
	an inner shell positioned below the outer shell; and 
	an adjustment system comprising a gear, wherein the inner shell is attached to the adjustment system and the adjustment system is configured to control an area of contact between the inner shell and the outer shell;
the adjustment system further comprises a track that is at least translationally mobile relative to the central axis of the gear, and rotation of the gear is configured to create a translational movement of the track; and
the adjustment system further comprises an interlocking peg that engages with the gear when the interlocking peg is pressed toward the gear, and the interlocking peg disengages from the gear when the interlocking peg is not pressed toward the gear.

Claim 11, (Currently Amended) An adjustable arch support system comprising 
an outer shell, an inner shell positioned below the inner shell, and an adjustment system positioned inside the inner shell, wherein the adjustment system comprises a gear, a peg, an aperture, and a spring, wherein the peg comprises an interlocking shape that is configured to fit within a reciprocal interlocking shape located within an inner surface of the aperture, and the inner shell is coupled to a track; 	and the adjustment system is configured to control an area of contact between the inner shell and the outer shell.

Claim 14, line 2, change “when a peg” to –when the peg--.

	Claims 1-3, 8-14 and 16-17 are allowed over the prior of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732